Citation Nr: 0510884	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  99-04 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for thoracic outlet 
syndrome.

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The appellant and R.W.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel
INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions rendered by the of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (the RO).

Procedural history

The appellant served on active duty in the Army National 
Guard from July 16, 1962 to August 15, 1962.  His DD Form 
214, in addition to identifying these dates as the dates of 
his active service, indicates 2 months and 5 days of other 
service; it notes that he was released from active duty and 
returned to state control under the auspices of the Tennessee 
National Guard for discharge in accordance with National 
Guard regulations.  Total active service is shown to be 1 
month.

This matter comes before the Board on appeal from a September 
1998 rating decision in which the RO denied entitlement to 
service connection for thoracic outlet syndrome, and a 
December 2000 rating decision in which the RO denied 
entitlement to service connection for psychiatric disability.  
After indicating disagreement with these decisions and 
receiving statements of the case, the appellant perfected his 
appeal of these claims by submitting substantive appeals (VA 
Form 9) in January 1999 (with regard to thoracic outlet 
syndrome) and in August 2001 (with regard to psychiatric 
disability).  

A personal hearing was held before the undersigned Veterans 
Law Judge at the RO in August 2001.  The transcript of that 
hearing has been associated with the appellant's VA claims 
folder.

In a November 2001 decision, the Board denied the appellant's 
claims.  He thereafter appealed that decision to the United 
States Court of Appeals for Veterans Claims (the Court) 
which, by means of an Order issued in April 2003, vacated the 
Board's November 2001 decision and remanded the case to the 
Board for further action pursuant to the Veterans Claims 
Assistance Act of 2000, codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107.  In August 2003, the Board remanded 
this case to the RO.  After undertaking additional 
development, the RO issued a supplemental statement of the 
case (SSOC) which continued to deny the appellant's claims.  
The claims folder was returned to the Board for further 
appellate proceedings.


FINDINGS OF FACT

1.  Thoracic outlet syndrome was not shown by competent 
medical evidence until many years after service discharge and 
is not shown to be causally related to the appellant's 
military service.

2.  The appellant's psychiatric disability clearly and 
unmistakably pre-existed the appellant's entry on active duty 
and was not permanently worsened by military service.


CONCLUSIONS OF LAW

1.  Thoracic outlet syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  An acquired psychiatric disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1111, 1131, 
1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for thoracic 
outlet syndrome and for a psychiatric disorder.  He alleges 
that both of these disorders began during his period of 
active service in 1962.

As was described in the Introduction, this case was the 
subject of a remand by the Court.  The Board initially wishes 
to make it clear that it is aware of the Court's instructions 
in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991) to the 
effect that a remand by the Court is not "merely for the 
purposes of rewriting the opinion so that it will 
superficially comply with the 'reasons or bases' requirement 
of 38 U.S.C. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with that obligation in 
mind.

The Board further notes, however, that the reason for the 
Court's remand was lack of adequate notice under the 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA).  This will be addressed immediately below.

The Veterans Claims Assistance Act 

The VCAA [codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107], enacted in November 2000, eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

As was noted above, the Court remanded this case in April 
2003 so that the Board could further consider the provisions 
of the VCAA.
 
The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  


Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the appellant 
was notified by the December 1998 and July 2001 statements of 
the case of the pertinent law and regulations, of the need to 
submit additional evidence on his claims, and of the 
particular deficiencies in the evidence with respect to his 
claims. 

The Board's August 2003 remand was intended to ensure that 
complete and correct VCAA notice was provided to the 
appellant.  Crucially, letters were subsequently sent to the 
appellant by the RO in February 2004 and March 2004 that were 
specifically intended to address the requirements of the 
VCAA.  The letters explained to the appellant that the RO was 
processing his claims.  The February 2004 letter provided him 
with the evidentiary requirements as they pertain to service 
connection claims.  The RO listed the evidence that had been 
received, and the appellant was informed that he should 
provide information concerning his disabilities.  

Second, the RO must inform the claimant of the information 
and evidence that VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
February 2004 VCAA letter, the RO informed the appellant that 
VA was responsible for getting relevant records from any 
Federal agency, to include medical records from the military, 
from VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  He was also advised that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, to include records from State or local 
governments, private doctors and hospitals, or current or 
former employers.  The letter also stated that a VA 
examination would be provided if one was necessary to make a 
decision on his claims.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The February 2004 letter informed the appellant that, if he 
had been in receipt of recent VA treatment, he was to furnish 
the dates and places of such treatment, and the RO would then 
obtain the appropriate treatment reports.  He was also 
requested to complete and return an enclosed VA Form 21-4142, 
Authorization and Consent to Release Information, to 
authorize the release of information from any doctors and/or 
hospitals concerning treatment he has received.  The 
appellant was specifically instructed to "provide us with 
any evidence or information you may have pertaining to your 
appeal."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The March 2004 VCAA letter told the 
appellant "If there is any other evidence and information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  This complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
appellant that he could submit or identify evidence other 
than what was specifically requested by the RO.

In short, based on the above record, the Board concludes that 
the appellant has been amply and correctly informed of what 
is required of him and of VA in connection with his claims.  
The February 2004 and March 2004 letters properly notified 
the appellant of the information, and medical or lay 
evidence, not previously provided to VA that was necessary to 
substantiate his claims, and it properly indicated which 
portion of that information and evidence was to be provided 
by the appellant and which portion the VA would attempt to 
obtain on his behalf.  Based on this procedural history, the 
Board finds that the appellant was notified properly of his 
statutory rights, and that any notice deficiencies which were 
noted in the previous Board decision have been rectified.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the appellant's service 
medical records and records of post-service medical 
treatment.  He has been accorded a VA examination, and a 
nexus opinion has been obtained.

The appellant has been accorded ample opportunity to present 
evidence and argument in support of his claims over the long 
history of this appeal.  He has not indicated the existence 
of any other evidence that is relevant to his appeal.  VA has 
no further duty, therefore, to notify the appellant of the 
evidence needed to substantiate his claim, or to assist him 
in obtaining that evidence, in that no reasonable possibility 
exists that any further assistance would aid the appellant in 
substantiating the claim.  See Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to service connection for thoracic outlet 
syndrome.

Factual background

The appellant's service medical records, to include the 
report of his discharge physical examination in August 1962, 
do not reveal any complaints or findings of musculoskeletal 
problems.  There was a complaint of chest pain, recorded in 
July 1962, ascribed to anxiety.

Treatment records from E.G., M.D. reveal "shoulder-hand" 
syndrome in March 1974.  Hospital records from M. Hospital 
reveal that the appellant underwent resection of the left 
first rib in November 1976; the diagnosis was left thoracic 
outlet syndrome.  He underwent resection of the right first 
rib in February 1977 for diagnosed right thoracic outlet 
syndrome.  There were complaints of pain and numbness in both 
upper extremities in February 1979.

Records dated in 1997 from D.R.H., M.D. reflect complaints in 
August 1997 to include neck and back pain.  Impressions 
formulated by K.R.S., M.D. in November 1997 included diffuse 
musculoskeletal pain with chronic muscle tension and history 
of thoracic outlet syndrome.  Statements on file dated 
between 1998 and 2001 from the appellant's family, friends, 
and former co-workers are to the effect that the appellant 
prior to service had been a healthy young man who had 
participated in sports.  In a January 1998 statement, D.E.A. 
indicated that he had visited the appellant in August 1962, 
at which time the appellant had a neck and shoulder 
disability.  The appellant's wife stated in March 2001 that 
she had worked for doctor J.C.M. in 1963, that this doctor 
had treated the appellant in that year, and that the 
appellant's thoracic outlet syndrome had been severe enough 
at that time that the doctor had the appellant display to his 
office staff his inability to raise his arms.

The appellant testified at a March 2001 RO personal hearing 
that he went to a private physician in October 1962 because 
he was having trouble raising his arms due to a service 
injury.  He indicated that those medical records are no 
longer available.  The appellant's wife indicated that she 
had been the secretary of the physician who had treated the 
appellant in October 1962, and presented testimony in support 
of her husband's claim.

According to an April 2001 statement from J.C.M, M.D., 
records from 1963 and 1964 were no longer available.  In an 
April 2001 statement, A.A.B., M.D. indicated that he had seen 
the appellant between 1982 and 1988, but that his office 
destroyed medical records after seven years.

The August 2001 hearing testimony of the appellant and his 
wife is consistent with their previous testimony.  That is, 
the appellant testified that he injured his neck while using 
"monkey bars" during basic training.  Both he and his wife 
testified that he had been treated by a private physician for 
a neck/shoulder problem shortly after service separation.  
They further testified that the physician's medical treatment 
records were no longer available.

In its now-vacated November 2001 decision, the Board denied 
the appellant's claim based on no objective medical evidence 
of thoracic outlet syndrome during the appellant's brief 
military service, and no medical evidence linking any current 
thoracic outlet syndrome to military service.  Before the 
Court, the appellant merely reiterated that "I got hurt on 
the monkey bars" in service.  See informal brief of 
appellant, filed February 7, 2003.   He has since submitted 
no evidence which is relevant to this issue.   

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Analysis

As discussed above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The medical evidence demonstrates the presence of a 
disability characterized as thoracic outlet syndrome in 1976, 
with treatment for "shoulder-hand syndrome" since 1974.  
Medical records dated more recently, in 1997, cite the 
presence of diffuse musculoskeletal pain with chronic muscle 
tension and history of thoracic outlet syndrome.  
Accordingly, Hickson element (1), a current disability, is 
satisfied.  

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the appellant's service medical records 
are devoid of clinical findings that denote the presence of 
any disability or problem that would be indicative of 
thoracic outlet syndrome or any other musculoskeletal 
disability.  [There was a complaint of chest pain, but this 
was attributed to anxiety.]  On the report of medical history 
he signed on August 8, 1962 in conjunction with his 
separation from service, the appellant, although endorsing 
numerous physical and emotional complaints, responded "no" 
to questions concerning arthritis or rheumatism; bone, joint 
or other deformity; or painful shoulder and neuritis.  

While the appellant, at his March 2001 personal hearing, 
claimed that he signed this form without filling it out or 
reading it, it must be pointed out that he is nonetheless 
responsible for the contents of the form, which he admitted 
to signing and which reads in pertinent part above his 
signature:  "I certify that I have reviewed the information 
supplied by me and that it is true and correct to the best of 
my knowledge."

Thus, the evidence in favor of the appellant's claim on this 
point is embodied exclusively in the appellant's own 
statements, made in connection with his claim for monetary 
benefits from the government decades after service.  Evidence 
against the claim includes the negative service medical 
records, as well as no objective evidence of thoracic outlet 
syndrome for at least a decade after service.  The March 1974 
notation of "shoulder-hand syndrome," which is the first 
clinical notation that was possibly a reference to thoracic 
outlet syndrome, is dated approximately 12 years following 
the appellant's separation from military service.  The 
appellant did not undergo the first of his two resections due 
to thoracic outlet syndrome until November 1976, more than 14 
years after service discharge.

The Board has the duty to assess the credibility and weight 
to be given to the evidence, account for the evidence that it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997); Allday v. Brown, 7 Vet. App. 517, 527 
(1995).  In this case, the Board places greater probative 
weight on the contemporaneous statement of the appellant in 
August 1962, which did not include relevant musculoskeletal 
complaints, and the negative service medical records,  than 
it does on his recollections almost 40 years later.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the claimant].  It is clear that the 
appellant's recollections may have dimmed with the passage of 
many decades.  In addition, the Board may take into account 
the appellant's self interest in connection with his current 
claim for VA monetary benefits.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony].

The appellant's contentions are further outweighed both by 
the negative service medical records and by the pertinently 
negative evidence for many years after service.  See Maxon v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was 
proper to consider the claimant's entire medical history, 
including a lengthy period of absence of complaints]; see 
also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) 
["negative evidence" could be considered in weighing the 
evidence].

In short, element (2), in-service disease or injury, has not 
been demonstrated.  The appellant's claim of entitlement to 
service connection for thoracic outlet syndrome fails on that 
basis.

In the absence of an in-service disability, Hickson element 
(3), a medical nexus, cannot be satisfied, inasmuch as there 
cannot be a nexus between two elements (a current disability 
and in-service disease or injury) when only one of those 
elements (current disability)  is shown to exist.  
Nonetheless, for the sake of completeness the Board will 
briefly address the subject.  

There is no competent medical evidence that supports the 
appellant's contention that his thoracic outlet syndrome is 
related to any incident of his brief military service.  The 
only evidence proffered by the appellant in support of his 
claim is his statements and the statement of other 
laypersons, including his wife.  However, it is well settled 
that a layperson with no demonstrated medical expertise or 
training is not qualified to render a medical diagnosis or an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Although the 
appellant is competent to report on the presence of 
symptomatology, he is not competent to ascribe any reported 
symptomatology to a medical diagnosis.  The Board accordingly 
assigns no probative weight to the lay statements submitted 
by or on behalf of the appellant in support of his claim.

The Board additionally observes that VA is not obligated to 
obtain a medical nexus opinion in cases, such as this, in 
which no in-service injury of disease has been demonstrated.  
Cf. Charles v. Principi, 16 Vet. App. 370 (2002).  In the 
absence of evidence of in-service disease or injury, referral 
of this case for an opinion as to the etiology of the 
appellant's thoracic outlet syndrome would in essence place 
the examining physician in the role of a fact finder.  This 
is the Board's responsibility. In other words, any medical 
opinion which provided a nexus between the appellant's 
claimed disability and his military service would necessarily 
be based solely on the appellant's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  The former element is lacking as to the 
issue here under consideration.  Referral of this case for a 
nexus opinion under the circumstances here presented would 
therefore be a useless act.

In brief, only Hickson element (1) is shown as satisfied with 
regard to the issue of service connection for thoracic outlet 
syndrome.  The medical evidence first demonstrates the 
presence of this disorder many years following the 
appellant's separation from service.  The Board therefore 
concludes that the preponderance of the evidence is against 
the appellant's claim of entitlement to service connection 
for thoracic outlet syndrome.

2.  Entitlement to service connection for psychiatric 
disorder.  

Factual background

The appellant did not note any abnormality on his May 1962 
medical history report prior to service entrance, and medical 
examination in May 1962 was within normal limits.

The appellant entered active service on July 16, 1962.  It 
was noted on July 25, 1962 that he had complained of left 
anterior chest pain; the impression was anxiety.  The 
appellant was described in a separate report the same day as 
being "nervous-  gross tremors?".  He was returned to duty 
but was to have a mental health clinic follow-up and to be 
evaluated for suitability.  The appellant returned to the 
clinic on July 29, 1962 because of "nervousness".  

According to a July 30, 1962 neuropsychiatric service report, 
the appellant was determined to have a character or behavior 
disorder classified as emotional instability reaction, 
chronic, severe; manifested by marked tremor and marked 
fluctuation of mood in response to situational stresses.  It 
was noted that he had a moderate predisposition and a history 
of social and emotional deprivation.  There was marked 
impairment for continued military service.  It was concluded 
that the diagnosis had existed prior to service entrance and 
had not been incurred in the line of duty.  It was 
recommended that he be administratively separated from 
service.  

The appellant noted on his medical history report on August 
8, 1962 that he had pain or pressure in his chest, frequent 
trouble sleeping, depression or excessive worry, and nervous 
trouble.  Medical examination on August 8, 1962 was within 
normal limits except for emotional instability reaction, 
chronic, severe.

The appellant was separated from military service due to 
unsuitability.  There is no relevant medical evidence for 
decades after service.  

The impressions of a November 1997 evaluation by Dr. K.R.S. 
included depression/anxiety.  According to a January 1998 
report from Dr. S., the appellant was followed for several 
problems including a history of anxiety.

According to a December 2000 statement, received by VA in 
January 2001, signed by 11 people who knew the appellant in 
high school, the appellant had been an active member of the 
school athletic program.  A February 2000 statement that was 
also received by VA in January 2001, signed by eight people 
who used to work with the appellant, is to the effect that 
the appellant had been "nervous" from the time that he 
started working at the company in November 1977 until his 
retirement in March 1998.

The appellant testified at his March 2001 RO hearing that the 
way he had been treated in service after his upper extremity 
injury had been very upsetting to him and that he had been 
treated by his family doctor with medication for his nerves 
soon after he left service.  His wife testified as to the 
medications that he took for his psychiatric problems.

According to an April 2001 statement from Dr. J.C.M., the 
appellant's family doctor, his records from 1963 and 1964 
were no longer available.

The report of a May 2001 VA psychiatric examination shows 
that the examiner had reviewed the appellant's claims file.  
The report shows that the appellant indicated that his 
grandmother raised him after his parents separated when he 
was seven due to the fact that he had been physically beaten 
at home.  The appellant noted that he had problems in school 
and only went to the eighth grade.  The examiner indicated 
diagnoses of dysthymic disorder, generalized anxiety 
disorder, chronic pain with both psychological and medical 
factors, and rule out borderline intellectual functioning.  
The examiner noted that the appellant's anxiety disorder 
likely had existed prior to service, given his poor 
educational achievement and apparent abusive family 
background.  The examiner concluded that the appellant's 
current psychiatric problems were not likely service 
connected.  

The appellant testified at his August 2001 hearing that he 
had participated in several sports in high school, and that 
he had not been emotionally unstable when he had entered 
service.  He also testified that he had been treated after 
service with medication for his nervousness.  His wife again 
testified in support of his claim.

Relevant law and regulations

Presumption of soundness

Every appellant shall be taken to have been in sound 
condition when entering service, except as to defects, 
infirmities, or disorders noted at the time of examination on 
entering service, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
entering service and was not aggravated by such service.  38 
U.S.C.A. § 1111 (West 2002); ; 38 C.F.R. 3.304(b) (2004).  To 
rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence that 
both the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003).  

Aggravation

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2004).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2004).

Evidence of an asymptomatic condition at entry into service, 
with an exacerbation of symptoms during service, does not 
necessarily constitute evidence of aggravation.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder 
becomes worse during service and then improves due to in-
service treatment to the point that it was no more disabling 
than it was at entrance into service, the disorder is not 
presumed to have been aggravated by service.  Verdon v. 
Brown, 8 Vet. App. 529 (1996).

Analysis

With regard to the Hickson analysis discussed above, the 
Board finds that Hickson element (1), a current disability, 
is satisfied.  The report of a recent VA psychiatric 
examination, conducted in May 2001, indicates diagnoses of 
dysthymic disorder and generalized anxiety disorder.

The crucial element with respect to this issue is element 
(2), in-service incurrence or aggravation of a psychiatric 
disability.  While the medical evidence does in fact 
demonstrate the presence of a psychiatric disorder during the 
appellant's brief period of service, for reasons explained 
immediately below it is not shown that this disorder was 
incurred in or aggravated by service.  

As discussed above, every claimant is deemed to have been in 
sound condition when entering service, except as to defects, 
infirmities, or disorders noted at the time of examination on 
entering service, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
entering service and was not aggravated by such service.  38 
U.S.C.A. § 1111 (West 2002).  To rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence that both the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003; 
see also Junstrom v. Brown, 6 Vet. App. 264, 266 (1994) 
[presumption afforded appellant of sound condition upon entry 
into service can be overcome by clear and unmistakable 
evidence that disability existed prior to service and was not 
aggravated thereby]; see also Lichtenfels v. Derwinski, 1 
Vet. App. 484, 486 (1991).

The appellant's enlistment examination report, dated in May 
1962, is silent as to a psychiatric disability prior to his 
entrance into service.  He is therefore presumed to have been 
in sound condition unless clear and unmistakable evidence 
exists to overcome the presumption.  38 U.S.C.A. § 1111 (West 
2002).  "Clear and unmistakable" evidence is that evidence 
that cannot be misinterpreted or misunderstood; it is 
evidence that is "undebatable."  Vanerson v. West, 12 Vet. 
App. 254, 258-9 (1999).

In this case, the appellant entered service on July 16, 1962.  
He complained of psychiatric problems shortly thereafter; 
"anxiety" and "gross tremors" were noted on July 25, 1962, 
nine days after service entrance.  On neuropsychiatric 
examination on July 30, 1962, just two weeks after the 
appellant entered service, it was noted by the examiner that 
the appellant had a history of social and emotional 
deprivation.  It was concluded that he had a chronic, severe 
emotional instability reaction that had existed prior to 
service entrance.  

The appellant himself submitted copies of discharge papers 
from the Tennessee Army National Guard which indicate that he 
was discharged in September 1962 due to "Unsuitability 
(EPTS)" [existed prior to service]. 

The report of the May 2001 VA examination shows that the same 
conclusion was reached: that the appellant had psychiatric 
problems on entering service due to his unfortunate 
background.  That report was based on a review of the file 
and examination of the appellant.

There is no medical evidence to the contrary.  Although the 
appellant has denied that he had a psychiatric disorder prior 
to service, and has furnished lay statements to that effect, 
the Board such statements are not competent and have no 
probative value as to medical matters such as diagnosis and 
etiology.  See Espiritu, supra.

In summary, both the service medical records and the May 2001 
VA medical opinion are to the effect that the appellant's 
current psychiatric problems existed prior to service.  These 
competent medical conclusions are based on objective facts, 
such as the appellant's poor pre-service educational 
achievement and his very brief time in service.  The Board 
cannot substitute its judgment for that of medical doctors, 
in particular a physician who evaluated the appellant during 
service.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  In the opinion of 
the Board, this evidence clearly and unmistakably 
demonstrates that a psychiatric disorder existed prior to 
service.

Having found that clear and unmistakable evidence exists, the 
Board must now determine whether there is evidence of 
aggravation of the pre-existing condition; as noted above, 
both elements must be demonstrated to rebut the presumption 
of soundness.  

A finding that a pre-existing disorder has been aggravated 
during service is dependent upon whether there has been noted 
any measured worsening of the disability during service and 
then whether such worsening constitutes an increase in 
disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  As 
noted above, aggravation must be determined on the basis of 
all the evidence of record pertaining to the manifestations 
of the disability prior to, during, and subsequent to 
service.

Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder 
becoming symptomatic during service; rather, there must be 
permanent advancement of the underlying pathology.  See Green 
and Verdon, supra.  Temporary flare-ups of a preexisting 
disease during service are not sufficient to be considered 
aggravation of the disease unless the underlying condition, 
as contrasted to symptoms, is worsened.  See Jensen v. Brown, 
4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).

There is no question that the appellant became "anxious" 
and "nervous" shortly after entering military service, and 
he was quickly discharged due to unsuitability because of 
this.  As explained above, this does not answer the question 
as to whether aggravation occurred. 

The Board notes that the initial objective evidence of 
psychiatric disability after the appellant was separated from 
military service in 1962 is dated in November 1997, more than 
35 years after separation.  There is no objective evidence 
that the appellant was bothered by psychiatric problems 
during that period.  

The Board also notes that a VA examiner concluded in May 
2001, following review of the appellant's claims file and 
evaluation of the appellant, that there was no causal 
relationship between the appellant's military service and his 
current psychiatric disability.

As referenced above, the Board has determined that the 
testimony and statements by the appellant and his wife, to 
the effect that the appellant did not have any psychiatric 
problems when he entered service, are not competent.  A 
similar conclusion must be reached with regard to the 
February 2000 statement from the appellant's former 
coworkers.  It is now well settled that laypersons are not 
qualified to render medical opinions as to matters calling 
for specialized medical knowledge.  See Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu, supra.

The Board accordingly chooses to place greater weight on the 
service department reports, on the fact that there is an 
absence of treatment records for decades after service 
discharge, and on the findings of the VA examiner in May 
2001, than it does on the assertions of the appellant and 
other laypersons that were made many years after service and 
in connection with the appellant's claim for VA monetary 
benefits.

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not show that the 
appellant's psychiatric condition was aggravated beyond its 
normal course during his period of service.  The record is 
devoid of any competent evidence, either contemporaneous with 
duty or thereafter, that indicates that the appellant's pre-
existing psychiatric disability worsened as a result of his 
brief stay in the military.  There is no evidence that he 
received psychiatric treatment before service and there is no 
evidence that he received psychiatric treatment for decades 
after service.  Although the in-service emotional problems 
that are documented in the appellant's service medical 
records are arguably more severe than any such problems 
either before service or for many years thereafter, as 
discussed above temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, worsens.  See Jensen  
and Hunt, both supra.  In this case, there is no medical 
evidence of worsening of the underlying condition during or 
due to service.

In short, the Board concludes that the evidence indicates 
that the appellant had a psychiatric disability that pre-
existed his brief period of active service and which was not 
aggravated by such service.  The statutory presumption of 
aggravation has been rebutted by clear and unmistakable 
evidence.  The record is clear that the appellant had a 
flare-up of psychiatric problems upon entering basic 
training, and that these problems subsided when he was 
separated from service and for decades thereafter.  There is 
no medical evidence that the appellant's underlying 
psychiatric disability increased in severity due to his 
military service.

In summary, for reasons and bases expressed above, the Board 
concludes that the although the evidence does show that the 
appellant was identified during service as having mental 
problems, these problems were not initially incurred during 
service, nor were they aggravated thereby.  




ORDER

Service connection for thoracic outlet syndrome is denied.

Service connection for psychiatric disability is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


